Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                             Illinois Official Reports                        the accuracy and
                                                                              integrity of this
                                                                              document
                                    Appellate Court                           Date: 2018.10.23
                                                                              09:27:00 -05'00'




           Stimeling v. Peoria Public School District 150, 2018 IL App (3d) 170567



Appellate Court         STEVEN STIMELING, Plaintiff-Appellant, v. PEORIA PUBLIC
Caption                 SCHOOL DISTRICT 150, a Municipal Corporation, Defendant-
                        Appellee.



District & No.          Third District
                        Docket No. 3-17-0567



Filed                   July 27, 2018



Decision Under          Appeal from the Circuit Court of Peoria County, No. 12-MR-317; the
Review                  Hon. James A. Mack, Judge, presiding.



Judgment                Affirmed.


Counsel on              Shane M. Voyles, of Springfield, for appellant.
Appeal
                        Stanley B. Eisenhammer, Babak Bakhtiari, and Christopher L.
                        Schaeffer, of Hodges, Loizzi, Eisenhammer, Rodick & Kohn LLP, of
                        Arlington Heights, for appellee.



Panel                   JUSTICE SCHMIDT delivered the judgment of the court, with
                        opinion.
                        Justices Holdridge and Wright concurred in the judgment and opinion.
                                              OPINION

¶1       Plaintiff, Steven Stimeling, suffered an on-the-job injury while working as a “security
     officer” or “school resource officer” for defendant, Peoria Public School District 150
     (District). When he returned to work three days later, he performed only clerical and
     administrative tasks. He continued working in a clerical and administrative role until the
     District terminated his employment approximately two years later. After his termination,
     plaintiff filed suit seeking benefits under the Public Employee Disability Act (Disability Act)
     (5 ILCS 345/1 (West 2016)) and Public Safety Employee Benefits Act (Benefits Act) (820
     ILCS 320/10 (West 2016)). The parties filed and argued cross-motions for summary judgment.
     The motions disputed whether the District employed plaintiff as a “law enforcement officer”
     entitled to Disability Act and Benefits Act benefits. The trial court entered an order granting
     summary judgment in the District’s favor. Plaintiff appeals this order. We affirm the trial
     court’s judgment.

¶2                                           BACKGROUND
¶3                                      I. Plaintiff’s Employment
¶4        The District hired plaintiff as a “security agent” in March 1994. Some of his job
     responsibilities included patrolling school hallways and restrooms, checking hall passes,
     clearing school buildings of unauthorized visitors, directing traffic in school parking lots,
     “assisting as directed by school authorities in stopping disturbances and undue distractions” on
     school grounds, and “assisting all law enforcement officers whenever possible.”
¶5        The District arranged for plaintiff to receive police training and certification through the
     Illinois Law Enforcement Training and Standards Board (ILETSB). He became certified as a
     police officer for the “Peoria Public School Police Department.” Plaintiff utilized his training
     and certification to work as a police officer for the Peoria Park District, the Eureka Police
     Department, and the Marquette Heights Police Department.
¶6        In August 2011, the District imposed a new policy, titled “Board Policy on School
     Resource Officers” (Board Policy 5:400), which changed the name of “campus police officers”
     or “security agents” to “school resource officers.” The policy characterized resource officers as
     “district truant officers” under the School Code (105 ILCS 5/26-5 (West 2016)). The policy
     explicitly authorized resource officers to “arrest” students only for truancy violations; resource
     officers lacked authority to issue citations or investigate any nontruancy crime.
¶7        In 2012, the ILETSB informed the District that school resource officers could no longer
     receive police training unless the District demonstrated its legal authority to maintain a police
     department. The District eventually conceded that it lacked such authority. The ILETSB
     thereafter designated the “Peoria Public School Police Department” inactive and discontinued
     police training for the District’s resource officers.

¶8                            II. Plaintiff’s Injury and Termination
¶9       On November 17, 2009, plaintiff sustained an on-the-job injury when a student attacked
     him. The student elbowed plaintiff in the eye, which caused his neck to “snap back.” Plaintiff
     returned to work on November 20, but he performed only clerical and administrative functions.



                                                 -2-
       He remained in this clerical and administrative role for the remainder of the 2009-10 school
       year and the entire 2010-11 school year.
¶ 10       Early in the 2011-12 school year, plaintiff took medical leave from the District pursuant to
       the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601 et seq. (2012)). He never
       returned to work. After plaintiff exhausted his allotment of paid and unpaid leave, the District
       terminated his employment.
¶ 11       Plaintiff filed this lawsuit after his termination. He sought a declaratory judgment as to
       whether the Disability Act and Benefits Act entitled him to disability benefits awarded to “law
       enforcement officers” who sustain injuries in the line of duty. See 5 ILCS 345/1(a) (West
       2016); 820 ILCS 320/10 (West 2016). If so, the District would be responsible for funding these
       benefits. The parties disputed whether plaintiff ever worked as a law enforcement officer for
       the District—his eligibility for Disability Act and Benefits Act benefits depended on this
       determination.
¶ 12       The parties filed cross-motions for summary judgment to resolve this dispute. After the
       hearing on July 28, 2017, the trial court entered judgment in the District’s favor. The court
       found that the District’s legal authority to hire law enforcement officers served as a condition
       precedent to plaintiff’s eligibility for Disability Act and Benefits Act benefits. Because the
       District lacked authority to employ plaintiff as a law enforcement officer, the court concluded
       that plaintiff was ineligible for benefits under either statute. This appeal followed.

¶ 13                                             ANALYSIS
¶ 14        Plaintiff challenges the court’s summary judgment order regarding his eligibility for
       Disability Act and Benefits Act benefits; we must construe each statute’s language to decide
       this case. We review summary judgment orders and questions of statutory construction
       de novo. Standard Mutual Insurance Co. v. Rogers, 381 Ill. App. 3d 196, 198 (2008). Issues of
       statutory construction require courts to determine and effectuate the legislature’s intent. See
       Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 503-04 (2000). The
       statute’s language best reflects the legislature’s intent—if the language is clear and
       unambiguous, then we must apply the statute as it is written. Nowak v. City of Country Club
       Hills, 2011 IL 111838, ¶ 11. However, if the statute’s language is subject to more than one
       reasonable interpretation, we may look beyond the language to ascertain its meaning. In re
       D.D., 196 Ill. 2d 405, 419 (2001).
¶ 15        Plaintiff argues that the District employed him as a law enforcement officer; he is entitled
       to benefits regardless of the District’s legal authority to do so. Alternatively, plaintiff claims
       that the District possesses authority to hire law enforcement officers under the School Code,
       which authorizes school districts to employ truant officers. 105 ILCS 5/26-5 (West 2016).
       According to plaintiff, truant officers qualify as law enforcement officers who are eligible for
       Disability Act and Benefits Act benefits. Plaintiff also raises an estoppel argument in which he
       contends that the District should not escape liability for his disability benefits merely because
       it exceeded its legal authority by hiring and training police officers to perform law enforcement
       functions—this result punishes plaintiff for the District’s mistake. We address each argument
       separately below.




                                                   -3-
¶ 16                                 I. Employer Authority Requirement
¶ 17       The Disability Act defines an “ ‘eligible employee,’ ” in relevant part, as “any full-time
       law enforcement officer *** who is employed by the State of Illinois, any unit of local
       government (including any home rule unit), any State supported college or university, or any
       other public entity granted the power to employ persons for such purposes by law.” (Emphasis
       added.) 5 ILCS 345/1(a) (West 2016). Under the statute, employers must provide employees
       with up to one year of full-salary paid leave if they suffer disabling injuries “in the line of
       duty.” Id. § 1(b).
¶ 18       Plaintiff argues that he qualifies for Disability Act benefits regardless of the District’s
       authority to employ law enforcement officers. The District sent him to police training where he
       became a certified officer of the “Peoria Public School Police Department.” Plaintiff also
       claims that the District required him to perform the duties of a law enforcement officer during
       his employment.
¶ 19       The Disability Act’s plain language establishes a condition precedent to obtaining benefits;
       the final clause in section 1(a) requires that the employer must be “granted the power to
       employ persons for such purposes by law.” Id. § 1(a). Because plaintiff sustained the relevant
       injury while working for the District, the District’s authority to hire law enforcement officers
       determines his eligibility for Disability Act benefits. Plaintiff’s training, certification, and job
       duties are irrelevant to this unambiguous condition.
¶ 20       Similar to the Disability Act, the Benefits Act requires employers “who employ[ ] a
       full-time law enforcement, correctional or correctional probation officer, or firefighter, who
       *** suffers a catastrophic injury or is killed in the line of duty” to pay health insurance
       premiums for the injured employee and his or her family. 820 ILCS 320/10(a) (West 2016). To
       be eligible for Benefits Act benefits, “the injury or death must have occurred as the result of the
       officer’s response to fresh pursuit, the officer or firefighter’s response to what is reasonably
       believed to be an emergency, an unlawful act perpetrated by another, or during the
       investigation of a criminal act.” Id. § 10(b).
¶ 21       Plaintiff contends that his Benefits Act claim is a “lesser-included count of his [Disability
       Act] claim” because the Benefits Act lacks an explicit condition that the employer must be
       authorized by law to employ law enforcement officers for an employee to obtain benefits. We
       disagree.
¶ 22       The legislature intended the Benefits Act to continue employer-sponsored health insurance
       coverage for “officers and the families of officers who, due to a line-of-duty injury, have been
       forced to take a line-of-duty disability pension.” Nowak, 2011 IL 111838, ¶ 17. The statute
       applies to employers “who employ[ ] a full-time law enforcement, correctional or correctional
       probation officer, or firefighter, who *** suffers a catastrophic injury or is killed in the line of
       duty.” 820 ILCS 320/10(a) (West 2016).
¶ 23       Plaintiff’s position would make everyone who completes law enforcement training and
       suffers a “catastrophic injury or is killed” on the job eligible for Benefits Act benefits,
       regardless of the employer or job title. Benefits Act benefit eligibility, like that of the Disability
       Act, must be contingent upon the employer’s authority to employ people in the specific
       occupations contemplated in the statute—law enforcement officers in this case. Without such
       authority, the employer cannot “employ[ ] a full-time law enforcement *** officer” as the
       statute requires.


                                                     -4-
¶ 24      We hold that plaintiff’s eligibility for benefits under either the Disability Act or the
       Benefits Act depends on whether the District possessed legal authority to employ law
       enforcement officers.

¶ 25                                     II. The District’s Authority
¶ 26       Plaintiff alternatively argues that the School Code authorizes the District to employ law
       enforcement officers. Section 3-13 of the School Code (105 ILCS 5/3-13 (West 2016))
       authorizes school districts to employ truant officers; section 26-5 describes truant officers’
       powers and duties. Based on section 26-5’s language, plaintiff argues that truant officers are
       eligible for Disability Act and Benefits Act benefits.
¶ 27       Plaintiff relies on Gibbs v. Madison County Sheriff’s Department, 326 Ill. App. 3d 473
       (2001), where the court considered whether deputy sheriffs qualified as a “law enforcement
       officer” under the Disability Act. The sheriff assigned the deputies to work as corrections
       officers in the local jail; the sheriff never assigned either deputy to the patrol division. The
       court recognized that deputies possess “the common-law power to make warrantless arrests for
       breaches of the peace” and statutory powers that include acting as custodians of the courthouse
       and jail, serving and executing court documents, conserving the peace, preventing crime,
       arresting offenders and bringing them to the proper court, and executing warrants. Id. at
       477-78. The court concluded that these “crime-prevention and law enforcement duties” were
       similar to those of city police officers. Id. at 478. Therefore, it held that the deputies qualified
       as “law enforcement officers” under the Disability Act, regardless of the division to which the
       sheriff assigned them.
¶ 28       Although we agree that job duties are relevant to whether an employee qualifies for
       Disability Act or Benefits Act benefits, the court’s holding in Gibbs has no bearing on this
       case. The issue here is whether any truant officer qualifies as a law enforcement officer under
       either the Disability Act or the Benefits Act—a very different question than the one presented
       in Gibbs. The critical distinction is that the issue in Gibbs addressed deputies’ assignments; the
       sheriff unquestionably possessed authority to employ law enforcement officers. Here, the issue
       is whether the District possessed the requisite authority to hire plaintiff as a law enforcement
       officer under the Disability Act and the Benefits Act. Plaintiff cites no District positions, other
       than truant officers, that demonstrate its authority to employ law enforcement officers. The
       dispositive question is whether section 26-5 of the School Code equates school districts’ truant
       officers to “law enforcement officers” entitled to Disability Act and Benefits Act benefits. The
       answer is no.
¶ 29       The Illinois Police Training Act defines a “ ‘[l]aw enforcement officer’ ” as “any police
       officer of a local governmental agency who is primarily responsible for prevention or detection
       of crime and the enforcement of the criminal code, traffic, or highway laws of this State or any
       political subdivision of this State.” 50 ILCS 705/2 (West 2016). Although this statute does not
       define the entire class of law enforcement officers—for example, it omits Illinois State Police
       officers governed by the State Police Act (20 ILCS 2610/9 (West 2016))—it establishes the
       primary duties of law enforcement officers employed by “municipalities, counties, park
       districts, State controlled universities, colleges, and public community colleges, and other
       local governmental agencies.” 50 ILCS 705/1 (West 2016). These duties include the
       “prevention or detection of crime and the enforcement of the criminal code, traffic, or highway
       laws” in Illinois. Id. § 2.

                                                    -5-
¶ 30       According to the School Code, truant officers’ primary responsibility is to “investigate all
       cases of truancy or non-attendance at school in their respective jurisdictions” whenever
       notified of a violation by “the Superintendent, teacher, or other person.” 105 ILCS 5/26-5
       (West 2016). Truancy is a violation of the School Code, not the Criminal Code of 2012. See
       105 ILCS 5/art. 26 (West 2016). Truant officers also “shall in the exercise of their duties be
       conservators of the peace and shall keep the same, suppress riots, routs, affray, fighting,
       breaches of the peace, and prevent crime; and may arrest offenders on view and cause them to
       be brought before proper officials for trial or examination.” Id. § 26-5.
¶ 31       Section 26-5 of the School Code lacks sufficient clarity on its face to answer the question
       presented. The statute’s language, viewed in context with other sections of the School Code,
       creates a morass of speculation as to whether truant officers may investigate nontruancy crimes
       or enforce “the criminal code, traffic, or highway laws of this State” (50 ILCS 705/2 (West
       2016)). For example, principals and/or superintendents who receive a report from any school
       official or “school personnel” regarding firearms, drugs, or a battery committed against
       “teachers, teacher personnel, administrative personnel or educational support personnel” on
       school property must report the incident to “the local law enforcement authorities.” 105 ILCS
       5/10-21.7, 10-27.1A, 10-27.1B. (West 2016). Although section 26-5 of the School Code
       describes truant officers as “conservators of the peace” and grants them authority to “arrest
       offenders on view,” these statutes fail to mention truant officers at all. Id. § 26-5. One could
       reasonably infer that these omissions suggest that truant officers lack authority to investigate
       criminal offenses involving drugs, firearms, or battery in schools. This interpretation certainly
       distinguishes truant officers from “local law enforcement authorities.”
¶ 32       What is clear from the record is that the District’s Board Policy 5:400 classified resource
       officers as truant officers. Although section 26-5 of the School Code uses language similar to
       that describing “peace officers” under the Criminal Code of 2012 (720 ILCS 5/2-13 (West
       2016)) and police officers under the Illinois Municipal Code (65 ILCS 5/11-1-2 (West 2016)),
       Board Policy 5:400 explicitly prohibited the newly-classified truant officers from investigating
       or issuing citations for nontruancy crimes. Although we are not bound to interpret section 26-5
       in accordance with the District’s policies, it is noteworthy in this case that the District’s truant
       officers lack many “crime-prevention and law enforcement duties” similar to those of
       municipal police officers. See Gibbs, 326 Ill. App. 3d at 478.
¶ 33       Aside from its failure to clearly define truant officers’ authority, the School Code also lacks
       any language that explicitly equates truant officers to municipal police or other undisputed law
       enforcement officers. By contrast, higher education statutes explicitly state that campus police
       at public colleges or universities “shall *** have all powers possessed by policemen in cities,
       and sheriffs, including the power to make arrests on view or warrants of violations of State
       statutes, University rules and regulations and city or county ordinances.” See 110 ILCS
       660/5-45(11), 670/15-45(11), 675/20-45(11), 685/30-45(11) (West 2016); see also 110 ILCS
       305/7(a), 520/8(10) (West 2016).
¶ 34       The plain language of the higher education statutes comports with that in the Disability
       Act. The Disability Act unambiguously states that law enforcement officers employed by “any
       State supported college or university” are eligible for benefits. 5 ILCS 345/1(a) (West 2016).
       Section 1(a) does not explicitly list truant officers or any other employee of a public school
       district as an eligible employee. Because public colleges and universities unquestionably
       employ full-time law enforcement officers in their police departments, campus police officers

                                                    -6-
       are also eligible for Benefits Act benefits. See 820 ILCS 320/10(a) (West 2016). In light of
       campus police officers’ unquestionable entitlement to Benefits Act benefits and the explicit
       language in the higher education statutes and the Disability Act, the School Code’s ambiguity
       suggests that legislature meant to distinguish truant officers from campus, municipal, and other
       types of police officers who are entitled to Disability Act and Benefits Act benefits.
¶ 35        Another significant omission in the School Code is its lack of training requirements for
       truant officers. Campus police applicants at colleges and universities must complete police
       training before becoming a full-time law enforcement officer for a college or university’s
       police department, just like applicants at other public police departments. See, e.g., 50 ILCS
       705/1, 8.1 (West 2016); 20 ILCS 2610/9 (West 2016). Neither the School Code nor the Police
       Training Act set forth any police training or certification standards for truant officers.
¶ 36        Although we acknowledge that the question presented is a difficult one, we believe that the
       aforementioned language absent from the School Code blazes the trail through this thicket of
       statutory construction. Although section 25-6 of the School Code describes truant officers as
       “conservators of the peace” and grants them authority to “arrest offenders on view,” the plain
       language does not explicitly state whether truant officers’ powers and duties extend beyond
       investigating truancy cases. Read in context with the explicit language in other police statutes
       (i.e., the Police Training Act, the higher education statutes, and the State Police Act), the
       School Code does not grant truant officers authority to investigate nontruancy crimes (such as
       any violation of the Criminal Code of 2012) or to issue citations for any traffic violation. Nor
       does the School Code explicitly convey legislative intent that truant officers must be treated
       like public police officers with regard to Disability Act and Benefits Act benefits. We hold that
       the powers and duties of truant officers distinguish them from law enforcement officers. The
       District, therefore, never possessed legal authority to employ law enforcement officers to
       perform law enforcement functions. Plaintiff was never a law enforcement officer for the
       District and is not entitled to Disability Act or Benefits Act benefits.

¶ 37                                          III. Estoppel Claim
¶ 38       Finally, plaintiff asserts an estoppel claim in which he argues that the District, regardless of
       the Disability Act and Benefits Act’s statutory construction, should be liable for plaintiff’s
       statutory benefits in this case. He claims that the District employed law enforcement officers to
       perform police functions despite lacking the requisite authority and denying plaintiff’s benefits
       based on the District’s error is unjust. However, plaintiff never alleged this claim in any
       version of his complaint. A complaint “fixes the issues in controversy and the theories upon
       which recovery is sought.” Pagano v. Occidental Chemical Corp., 257 Ill. App. 3d 905, 911
       (1994). Plaintiff forfeited this claim by failing to plead it. Even if plaintiff properly raised and
       preserved his estoppel claim, it fails on its merits.
¶ 39       Plaintiff failed to present evidence in the record sufficient to satisfy the requisite elements
       for an estoppel claim. To prevail on either a promissory or equitable estoppel claim, plaintiff
       needed to prove that he reasonably relied on the District’s promise or act to his own detriment.
       See Patrick Engineering, Inc. v. City of Naperville, 2012 IL 113148, ¶ 40; Newton Tractor
       Sales, Inc. v. Kubota Tractor Corp., 233 Ill. 2d 46, 51 (2009). The record contains no
       indication that the District made any promise or acted in any way that caused plaintiff to rely
       on his entitlement to Disability Act or Benefits Act benefits to his detriment. In fact, the record
       does not indicate that plaintiff relied on his entitlement to these benefits at all. The record

                                                    -7-
       shows that, during his employment with the District, plaintiff worked as a law enforcement
       officer for two municipalities (Eureka and Marquette Heights) and the Peoria Park District.
       Plaintiff does not claim that he opted out of any benefit package or refused full-time positions
       with these law enforcement entities because he assumed that he would be entitled to Disability
       Act and Benefits Act benefits if he became disabled while working for the District. Without
       this evidence, plaintiff cannot satisfy the elements of either estoppel claim.
¶ 40       Nonetheless, plaintiff cites East Peoria Community High School District No. 309 v. Grand
       Stage Lighting Co., 235 Ill. App. 3d 756 (1992), for the proposition that estoppel may be
       applied against school districts if “under all the circumstances of the case, the affirmative acts
       of the district have created a situation where it would be inequitable and unjust to permit it to
       deny what it has done or permitted to be done.” Id. at 762. East Peoria involved a construction
       contract dispute between the school district, the general contractor, and subcontractors. The
       school district argued that the contract was void because the district failed to follow certain
       statutory procedures in drafting it. Put another way, the district attempted to avoid paying the
       subcontractors for their work by arguing its own erroneous procedure voided the contract. A
       panel of this court correctly rejected the district’s position.
¶ 41       Based on East Peoria’s holding, plaintiff claims that the District should not escape liability
       for benefits after it received the benefit of plaintiff performing police functions as a District
       employee. We disagree with plaintiff’s reliance on East Peoria because this case presents very
       different circumstances. The most obvious distinction between East Peoria and this case is that
       the subcontractors performed the work because they reasonably relied on the contractual
       promise that either the district or the general contractor would pay the agreed price—these
       facts demonstrate the essential elements of an estoppel claim. In this case, on the other hand,
       the District paid plaintiff wages and provided him benefits for his work. There is no evidence
       that plaintiff ever relied on, or even considered, his entitlement to Disability Act and Benefits
       Act benefits when he chose to accept his job or continue his employment with the District.
¶ 42       Another important distinction between the two cases is that, in this case, the District lacked
       authority to make the alleged promise—it could not lawfully hire law enforcement officers. In
       East Peoria, the district had authority to draft the construction contract; it merely failed to
       follow the proper statutory procedures. The doctrine of estoppel cannot be invoked against a
       public body when the subject action or promise is ultra vires (beyond its legal authority) and
       void. Evans v. Benjamin School District No. 25, 134 Ill. App. 3d 875, 883 (1985).

¶ 43                                      CONCLUSION
¶ 44      For the reasons set forth above, we affirm the judgment of the circuit court of Peoria
       County.

¶ 45      Affirmed.




                                                   -8-